DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	This office Action is in response to an application filed on 05/11/2022, in which claims 1 - 15 are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Independent claim 1 recites: 
 	A non-transitory computer-readable medium storing a bitstream, the bitstream being decoded by a decoding method, 
wherein the decoding method, comprising: 
obtaining an intra sub-partitions (ISP) mode flag indicating whether or not an ISP mode is applied to a current block from a video signal; 
if the ISP mode is applied to the current block, obtaining an ISP partitioning flag indicating a partitioning direction of the current block from the video signal; 
partitioning the current block into a plurality of transform blocks on the basis of the partitioning direction; 
generating residual blocks of the transform blocks by performing inverse transformation on each of the transform blocks; and 
reconstructing the current block on the basis of the residual blocks, wherein the generating the residual blocks comprises: 
determining a horizontal transform type applied in a horizontal direction of a current transform block from among a plurality of predefined transform types on the basis of a width of the current transform block regardless of an intra prediction mode of the current block; 
determining a vertical transform type applied in a vertical direction of the current transform block from among the plurality of predefined transform types on the basis of a height of the current transform block regardless of the intra prediction mode of the current block; and 
 	performing inverse transformation on the current transform block using the horizontal transform type and the vertical transform type.

  	The method of claim 1 is a method for processing a video signal comprises the steps of: obtaining, from the video signal, an intra sub-partitions (ISP) mode flag indicating whether the ISP mode is applied to a current block; when the ISP mode is applied to the current block, obtaining, from the video signal, an ISP partitioning flag indicating a partitioning direction of the current block; partitioning the current block into a plurality of transform blocks on the basis of the partitioning direction; generating residual blocks of the transform blocks by performing an inverse transformation on each of the transform blocks; and restoring the current block on the basis of the residual blocks.
	Reference is made to the following documents: 
1) KR 10-2017-0132036 A (KAONMEDIA CO., LTD.); 01 December 2017.
2) KR 10-2018-0040126 A (SAMSUNG ELECTRONICS CO., LTD.); 19 April 2018.
 	3) KR 10-2015-0087207 A (SAMSUNG ELECTRONICS CO., LTD.); 29 July 2015
4) WO 2018-092868 A1 (PANASONIC INTELLECTUAL PROPERTYCORPORATION OF AMERICA); 24 May 2018
5) US 2015-0264353 Al (HUMAX HOLDINGS CO., LTD.);  17September 2015. 
6) WO 2018166429 A1 to Chen et al. published: 2018-09-20
 	The method is not disclosed in any of the cited documents and could not easily be derived by a person skilled in the art. 
Claims 2 - 7 are dependent on claim 1.Therefore, claims 1 - 7 are novel and involve an inventive step. Claims 8 - 14 relate to a device for processing a video signal, and have substantially the same technical features as claims 1 - 7. Therefore, claims 8 - 14 are novel and involve an inventive step for the same reason as claims 1 - 7. The method for processing a video signal in claim 15 is also novel and involves an inventive step.

Examiner agrees that the references considered, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims. Therefore, all claims in this application are in condition for allowance, based on the above assessment of the instant Application.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
 	Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487